IN THE
                         TENTH COURT OF APPEALS

                                No. 10-19-00386-CR

KEITH SHIRODD SINGLETON,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee



                           From the 12th District Court
                              Walker County, Texas
                            Trial Court No. 27936 A-1


                          MEMORANDUM OPINION

      Appellant Keith Shirodd Singleton entered a plea of guilty to the offense of

manufacture or delivery of a controlled substance, and the trial court assessed his

punishment at sixty years’ imprisonment. Singleton appealed his sentence, and the

appeal was dismissed because the notice of appeal was untimely filed. See Singleton v.

State, No. 10-17-00243-CR, 2017 WL 4079629 (Tex. App.—Waco Sept. 13, 2017, no pet.).

Singleton then filed a petition for a writ of habeas corpus that was granted by the Court

of Criminal Appeals. See Ex parte Singleton, No. WR-89,793-02, 2019 WL 4318456 (Tex.
Crim. App. Sept. 11, 2019). The Court of Criminal Appeals found that Singleton received

ineffective assistance of counsel and allowed him to file an out-of-time appeal. We affirm

the trial court’s judgment.

        Singleton’s currently appointed counsel filed a motion to withdraw and an Anders

brief in support of the motion asserting that he has diligently reviewed the appellate

record and that, in his opinion, the appeal is frivolous. See Anders v. California, 386 U.S.
738, 744 (1967). Counsel’s brief evidences a professional evaluation of the record for error

and compliance with the other duties of appointed counsel. See Anders v. California, 386
U.S. at 744; High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App. 1978); see also Kelly v. State,

436 S.W.3d 313, 319-20 (Tex. Crim. App. 2014); In re Schulman, 252 S.W.3d 403, 407 (Tex.

Crim. App. 2008).

        In reviewing an Anders appeal, we must, “after a full examination of all the

proceedings, . . . decide whether the case is wholly frivolous.” Anders v. California, 386
U.S. at 744; see Penson v. Ohio, 488 U.S. 75, 80 (1988); accord Stafford v. State, 813 S.W.2d
503, 509-11 (Tex. Crim. App. 1991). An appeal is “wholly frivolous” or “without merit”

when it “lacks any basis in law or fact.” McCoy v. Court of Appeals, 486 U.S. 429, 438 n. 10

(1988). After a review of the entire record in this appeal, we have determined the appeal

to be wholly frivolous. See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005).

Accordingly, we affirm the trial court’s judgment.

        Counsel’s motion to withdraw from representation of Singleton is granted.




Singleton v. State                                                                       Page 2
                                                REX D. DAVIS
                                                Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Affirmed
Opinion delivered and filed February 19, 2020
Do not publish
[CRPM]




Singleton v. State                                             Page 3